Citation Nr: 0127749	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether the veteran filed a timely Substantive Appeal 
with respect to a rating decision of February 1997 that 
denied entitlement to service connection for a back 
disability on the basis that new and material evidence had 
not been submitted warranting a reopening of the claim.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Christopher Corsones, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and O.A.W., Jr.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

In October 1998, the veteran testified at a personal hearing 
held at the RO in White River Junction, Vermont, before a 
hearing officer.  In August 2001, the veteran and friend 
testified at a personal hearing held at the RO in White River 
Junction, Vermont, before the undersigned Member of the Board 
during which the veteran submitted additional evidence, along 
with a signed waiver of RO jurisdiction of that evidence.  
See 38 C.F.R. § 20.1304 (2001).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In a rating decision of February 1997, the RO denied the 
veteran entitlement to service connection for a back 
disability on the basis that new and material evidence had 
not been submitted warranting reopening the claim.  

3.  The RO notified the veteran of its February 1997 rating 
decision in a letter dated February 26, 1997, which also 
informed him of his procedural and appellate rights.  

4.  On February 13, 1998, the RO received the veteran's 
Notice of Disagreement with the RO's February 1997 decision.  

5.  On March 3, 1998, the veteran was sent a Statement of the 
Case, with cover letter, which informed him of the law and 
evidence concerning his claim, his procedural and appellate 
rights, and what he needed to do if he wished to pursue his 
appeal; included was VA Form 9, Appeal to Board of Veterans' 
Appeals.  

6.  On July 20, 1998, the RO received a letter from the 
veteran.  

7.  On November 4, 1998, the RO received VA Form 9, dated 
October 30, 1998, from the veteran.  

8.  The RO's February 1997 decision is final.  

9.  Evidence added to the record since the February 1997 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  


CONCLUSIONS OF LAW

1.  A Substantive Appeal of the RO's February 1997 rating 
decision was not timely filed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 7105 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.304 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The RO's February 1997 decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 7105 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  Evidence received since the February 1997 RO decision is 
new and material; the claim of entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal, as it pertains to the issues of 
timeliness of appeal and whether new and material evidence 
has been presented to reopen the claim for service 
connection.  Specifically, the Board finds that the Statement 
of the Case provided to both the veteran and his attorney, 
specifically satisfy the requirement at § 5103 of the new 
statute in that they clearly notify the veteran and his 
attorney of the evidence necessary to substantiate his claim.  
However, in view of the favorable action reopening the 
veteran's claim for service connection, further assistance is 
necessary to comply with the requirements of this new 
legislation and implementing regulation as set forth in the 
REMAND below.  


I.  Timeliness of Appeal

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement (a written 
communication from a claimant, or his or her representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result) and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal (a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information, identifying the issues being 
appealed and setting out specific arguments relating to 
errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed).  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails the notice of the determination to the veteran.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
or the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be pr3sumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  Further, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.303, 20.304.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the RO denied the veteran 
entitlement to a back disability in February 1997 on the 
basis that new and material evidence had not been submitted 
warranting reopening a prior final decision on that issue.  
The veteran was notified of that decision by VA letter dated 
February 26, 1997, which also informed him of his procedural 
and appellate rights.  

The case at hand is not a simultaneously contested claim; 
hence, when the veteran was notified of the February 1997 
rating decision, he had one year from the date of the 
February 26, 1997 notification letter to file a timely Notice 
of Disagreement, i.e., until February 26, 1998.  The RO 
received such notice from the veteran on February 13, 1998, 
which is within the statutory one-year time limitation; 
hence, timely.  

The veteran was sent a Statement of the Case, with cover 
letter, on March 3, 1998, which informed him of the law and 
evidence concerning his claim, his procedural and appellate 
rights, and what he needed to do if he wished to pursue his 
appeal, to include enclosure of VA Form 9, Appeal to Board of 
Veterans' Appeals.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the veteran 
(March 3, 1998) or within the remainder of the one-year 
period from the date of mailing of the notification (February 
26, 1997), whichever ends later.  In this case, 60 days from 
the March 3, 1998 date was the later date.  The only possible 
extension of that period requires both the Secretary's 
discretionary granting of an extension of time and a showing 
by the veteran that there was a delay in the actual receipt 
of the Statement of the Case, with cover letter, caused by 
some circumstances outside of his control, such as an error 
on the part of VA or the United States Postal Service.  

The first document received by the RO that can reasonably be 
construed as a Substantive Appeal is a letter from the 
veteran, dated July 17, 1998 that was received by the RO on 
July 20, 1998 and which references the RO's March 3, 1998 
Statement of the Case with cover letter (indicating that he 
received the March 3, 1998 letter, with enclosure, and 
Statement of the Case).  In the letter, the veteran 
reiterated his contentions concerning the etiology of his 
currently claimed back disorder.  During the personal hearing 
held before the undersigned in August 2001, the veteran 
requested that his July 1998 letter be construed as his 
Substantive Appeal.  The Board finds that this letter does 
satisfy the definition of a Substantive Appeal, but is 
constrained to point out that it was neither dated nor 
received within the 60-day statutory period following the 
March 3, 1998 Statement of the Case.  Hence, it was not 
timely filed.  

On November 4, 1998, the RO received the veteran's VA Form 9, 
dated October 30, 1998, appealing the RO's February 1997 
rating decision.  Obviously that form was not received within 
the 60-day filing period following the March 3, 1998 
Statement of the Case and was not timely filed.  During the 
veteran's August 2001 personal hearing, he maintains that he 
must not have received the VA Form 9 that was supposed to 
have been enclosed with the RO's March 3, 1998 letter and 
Statement of the Case; otherwise he would have returned the 
form almost immediately as it is his custom to pay his bills 
as soon as they come in and he would have done the same thing 
with the Form 9.  

The Board notes that the RO's March 3, 1998 letter very 
prominently references the Form 9; notes the form as an 
enclosure; indicates the information that the form should 
contain; notes the 60-day appeal period; notes what the 
veteran should do if he needed an extension of time to 
respond; indicates that RO personnel would gladly explain the 
form if he had any questions; and if he did not respond 
within the statutory period, his case would be closed.  As 
shown by the record, the veteran did not return VA Form 9 
until well-after the 60-day statutory period for filing a 
Substantive Appeal to the March 1998 Statement of the Case, 
with cover letter, pertaining to the RO's February 1997 
rating decision.  He never mentioned in any correspondence 
with VA, including his July 1998 letter, that he did not 
receive the Form 9 nor is there any evidence or a claim that 
he requested an extension of the 60-day statutory filing 
period. 

While the Board is not unsympathetic to the circumstances 
surrounding the veteran's case, the fact remains that he did 
not file a timely Substantive Appeal, pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.302, to the March 3, 1998 Statement 
of the Case pertaining to the RO's February 1997 rating 
decision denying his claim for service connection for a back 
disability pursuant.  Therefore, the Board must conclude that 
a timely appeal was not perfected.  See YT v. Brown, 9 Vet. 
App. 195, 199 (1996).  Also, in cases where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied, or an appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


II.  New and Material Evidence

In October 1992, the RO denied the veteran entitlement to 
service connection for residuals of a back injury.  In 
rendering its decision, the RO reviewed the veteran's service 
medical records and private outpatient treatment records from 
January 1978 to September 1990 and private medical statements 
from a private physician dated in September 1991 and June 
1992.  The bases for the denial were that no disease or back 
injury was reflected in the veteran's service medical records 
and any post-service back disability was shown many years 
after the veteran was separated from active duty service.  
The veteran was notified of the decision and advised of his 
procedural and appellate rights by VA letter dated in October 
1992.  He did not appeal and the October 1992 decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.301, 
20.1103.  

In September 1995, VA received the veteran's request to 
reopen his claim for entitlement to service connection for a 
back disability.  In support of his claim, Social Security 
Administration records and a medical report from a private 
physician, dated in July 1995, were submitted.  The RO denied 
the claim in a March 1996 rating decision on the basis that 
new and material evidence had not been submitted which would 
warrant reopening the claim.  The RO pointed out that the 
Social Security Administration records made no reference to 
an in-service injury but instead noted the veteran had 
injured his back in an automobile accident quite a few years 
prior to his onset of disability (reported to be in 1981 
because of back difficulties and arthritis) and that the 
private physician's medical statement recounted information 
previously of record as to degenerative changes in the 
veteran's spine, worse since August 1991.  The veteran was 
notified of the decision, and advised of his procedural and 
appellate rights, by VA letter dated in March 1996.  He did 
not appeal and the March 1996 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.301, 20.1103.  

The veteran submitted a request to reopen his claim for 
entitlement to a back disability in February 1997.  A few 
days later, the RO denied the claim on the basis that new and 
material evidence had not been submitted warranting reopening 
the claim.  The bases of the February 1997 rating decision 
were that the lay statements offered in support of reopening 
the claim contained essentially the same information 
previously considered by the RO (cumulative and redundant) 
and that the information related in the lay statements was 
based on information as told to the affiants by the veteran 
and not on personal observation of the alleged in-service 
injury.  The veteran was notified of the decision in a 
February 26, 1997 letter, which also informed him of his 
procedural and appellate rights.  As discussed earlier in 
this decision, the veteran did not file a timely Substantive 
Appeal.  The February 1997 decision became final and is not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In July 1998, the veteran submitted a letter to the RO in 
which he related that he had sent for microfilm of muster 
rolls at New London, Connecticut, out of the archives in St. 
Louis, but the microfilm was such that he could not make out 
even a single name.  He related that his back was injured in 
an accident in the 1960's, however, the accident just 
compounded his already injured back from the service.  He 
further related that, at the time of the in-service injury, 
he was placed in traction at the submarine base and no 
records were kept because he was on staff with less than two 
months until service discharge so he did not want to go to 
the naval hospital in Newport, Rhode Island, because it would 
have prolonged the time for discharge.  

The Board accepts the veteran's July 1998 letter as an 
application, an informal claim, to reopen his previously 
denied claim for service connection for a back disability 
claimed as having been caused by a fall while he was on 
active duty.  See 38 C.F.R. §§ 3.151, 3.155.  Although the 
RO's February 1997 decision is final, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 20.1105; see also Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The provisions of 38 U.S.C.A. 
§ 5108 require a review of all evidence submitted by a 
claimant since the previously disallowed claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  

As defined by regulation, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board notes at this time that the RO's previous decisions 
have not been appealed and that clear and unmistakable error 
in any prior RO decision has not been alleged.  During the 
veteran's personal hearing held at the RO in August 2001 
before the undersigned, discussion pertaining to clear and 
unmistakable error in prior decisions was included; however, 
it is important to note that no claim or allegation 
pertaining to any potential error or errors in those prior 
final decisions was made.  Hence, as the RO's February 1997 
rating decision is the last final decision of record, the 
evidence that has been associated with the file since then is 
the evidence that must be considered in connection with the 
new and material evidence inquiry pertaining to entitlement 
to service connection for a back disability.  See Evans, 
9 Vet. App. at 282-83.  

The evidence associated with the veteran's claims file since 
the RO's February 1997 final decision consists of the veteran 
and his friend's testimony presented at personal hearings in 
October 1998 and August 2001; numerous private outpatient 
treatment records for various periods from September 1979 to 
June 1993; lay and medical statements dated in October 1998; 
VA outpatient treatment records dated in August 1999; and a 
microfilm from The National Archives of the United States.  

The veteran's outpatient treatment records from New England 
Medical Center for September 1979 to June 1993 indicate that 
he was seen for eye complaints in 1979; for back discomfort 
in May 1984 after having slipped on ice in March 1984 (x-rays 
taken of his back at that time revealed no fracture and that 
he was being treated conservatively by his physician in 
Rutland, Vermont); and for low back pain in June 1993.  The 
veteran's outpatient treatment records for October 1980 to 
June 1992 from the Rutland Medical Center show that he was 
seen for his back pain in March 1984 and May 1986.  The 
veteran's private outpatient treatment records from his 
physician in Florida for March 1998 to May 1998 show that he 
underwent epidural steroid injection and myelogram for lumbar 
nerve root compression in April 1998.  His VA outpatient 
treatment records for August 1999 show that he was seen for 
low back pain and sciatica.  

An October 1998 lay statement from a friend of the veteran 
related that, during the early 1950's, he remembers visiting 
the veteran at the Leahy Clinic in Boston, Massachusetts, 
where he was undergoing a series of tests for back pain.  The 
veteran's private physician related in a letter of October 
1998 that he had been treating the veteran for twenty years 
for symptoms and signs of lumbar nerve root disease stemming 
from a back injury he sustained on active duty with the 
United States Navy.  

During the veteran's October 1998 personal hearing held at 
the RO he contended that he sustained an in-service back 
injury in 1949 while stationed in New London, Connecticut.  
He further testified that, shortly thereafter, he was treated 
at the Rutland Medical Center, Rutland, Vermont; by a private 
physician in Burlington, Vermont; and that he had been given 
a myelogram at the New England Deaconess Hospital during the 
summer of 1949.  When questioned about the automobile 
accident that occurred in the 1960's, the veteran testified 
that he was hospitalized for three or four days with a broken 
arm and punctured kidney, not for "a broken back or anything 
like that."  Letters from the veteran's attorney dated in 
December 1998 and February 1999 indicate that every diligent 
effort to locate the veteran's medical records from Deaconess 
Hospital and Leahy Clinic had been made, but any such records 
were no longer available.  

During the veteran's personal hearing held before the 
undersigned in August 2001, he essentially reiterated his 
contentions as noted in his earlier hearing and in numerous 
correspondence.  When questioned about the automobile 
accident in the 1960's, he testified that he had not injured 
his back, rather, he had broken his arm, and he did not 
notice any change in his back after the automobile accident.  
Transcripts of both hearings are of record.  

The Board finds that the veteran's testimony presented at his 
hearings, the lay statement from his friend who visited him 
at the Leahy Clinic in Boston in the early 1950's, and the 
October 1998 statement from the veteran's private physician 
collectively bear directly and substantially upon the 
specific matter under consideration.  The evidence is 
significant and must be considered in order to fairly decide 
the merits of the veteran's claim for service connection for 
a back disability.  As such, the evidence is new and material 
for the limited purpose of reopening the veteran's claim.  


ORDER

As a Substantive Appeal with respect to a rating decision of 
February 1997 was not timely filed, the appeal with respect 
to that issue is denied.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim 
seeking service connection for a back disability, the appeal 
is granted.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for a back disability.  
Therefore, it must now consider the claim based on all the 
evidence of record.  See Elkins v. West, 12 Vet. App. 209, 
218 (1999).  

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

In a letter of September 25, 1991, T. Munsat, M.D., related 
that he has been taking care of the veteran for the past 
several years for chronic osteoarthritis of the lumbosacral 
spine.  In a letter dated June 17, 1992, Dr. Munsat related 
that he and the veteran are personal acquaintances and that 
the physician remembered very well the occurrence of the 
veteran's injury, which occurred during a fall on a submarine 
in the late 1940's.  The physician further related that, 
following the fall, the veteran did reasonably well but, 
beginning in the early 1960's, he began to complain of 
recurrent low back pain and impaired mobility and functional 
performance.  Over the subsequent years, the veteran has 
continued to have substantial recurrent medical complaints 
and the physician had advised him regarding proper management 
and conservative treatment.  

Inasmuch as those treatment records are not of record, the 
Board would like to obtain copies of them and have them 
associated with the claims file.  In addition, Dr. Munsat 
should be asked to provide any further details he can 
remember about the veteran's alleged fall in service and the 
progression of symptoms after service, including the first 
time he (Dr. Munsat) provided medical treatment to the 
veteran for back complaints/symptoms, the date thereof, and 
any medical records pertaining thereto.  If Dr. Munsat has 
knowledge of the veteran's automobile accident, which 
occurred in the 1960s, he should be asked to provide 
information about the extent of the injuries sustained at 
that time.  

Of record is the Social Security Administration 
Administrative Law Judge's December 1994 decision awarding 
the veteran disability benefits.  However, none of the 
medical records upon which the decision is based are 
contained in the veteran's claims file.  The RO is to obtain 
copies of all medical records used in that Social Security 
Administration decision and have them associated with the 
veteran's claims file.  

The Board notes a discrepancy between the veteran's testimony 
presented under oath at his hearings before the RO and the 
undersigned concerning his automobile accident in the 1960's 
and the finding in the Social Security Administration 
Administrative Law Judge's December 1994 decision.  During 
his hearings, the veteran testified that he did not injure 
his back in the automobile accident in the 1960's; rather, he 
sustained a broken arm and a punctured kidney.  The December 
1994 Social Security Administration decision reported that 
the veteran had sustained a back injury in the automobile 
accident.  The Board would like to obtain all available 
records pertaining to the veteran's automobile accident.  
Since the veteran testified he spent three or four days in 
the hospital as a result of the accident, copies of those 
hospitalization records should be obtained, as well as a copy 
of the police report of the accident, which appears to have 
been serious enough to result in at least the veteran's 
hospitalization.  

The RO recently received copies of the veteran's August 1999 
VA outpatient treatment records.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  If the veteran has received any further 
treatment at a VA facility subsequent to August 1999, copies 
of those records need to be obtained and incorporated with 
the veteran's claims file.  

The Board notes that the veteran has not undergone VA 
examination for his claimed in-service back disability.  
Pursuant to VA's duty to assist, it may be necessary that the 
veteran be examined to determine the nature and extent of any 
back disorder, and whether any diagnosed condition is related 
to his active duty service.  The Board acknowledges that 
physicians have noted in medical records the veteran's 
assertions concerning the origins of his claimed back 
disorder; however, medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The record, as it 
currently stands, contains no medical evidence which 
establishes the presence of a back disorder until decades 
after service.  The veteran has testified that treatment he 
allegedly received in service was not documented and his 
attorney notes that searches for medical records of treatment 
in the late 1940s and early 1950s have been unsuccessful.  In 
the event that the development requested below results in 
medical evidence of back disability at a point in time closer 
to service, the RO should consider whether the veteran should 
be provided a VA medical examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all outstanding VA 
medical records or records of private 
treatment identified by the veteran.  
After obtaining appropriate 
authorization, as needed, the RO should 
also obtain and associate with the claims 
file copies of the veteran's treatment 
records from Dr. Munsat, including office 
notes reflecting any treatment of the 
veteran's back.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his attorney should be so 
notified.  In addition, Dr. Munsat should 
be asked to provide any further details 
he can remember about the veteran's 
alleged back injury in service, the 
nature and extent of symptoms which 
directly resulted therefrom, and the date 
on which he first treated the veteran for 
a back disorder.  If he has any personal 
knowledge of, or records relating to, 
inuries sustained by the veteran at the 
time of the automobile accident during 
the 1960s, he should be asked to provide 
such evidence.  

2.  The RO is to obtain information from 
the veteran as to the circumstances of 
his 1960's automobile accident, to 
include the date of the accident, 
location of the accident, the 
jurisdiction of the police who responded 
to the accident, and the name of the 
hospital in which he received treatment 
for the injuries sustained in the 
accident.  The RO is then to obtain 
copies of the police report pertaining to 
the accident and, after securing the 
necessary release, copies of the 
hospitalization records.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  

3.  The RO is to obtain from the Social 
Security Administration copies of the 
supporting medical records for the 
Administrative Law Judge's December 1994 
decision awarding the veteran disability 
benefits.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative should be 
so notified.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should determine 
whether VA examination of his back is 
necessary under the provisions of the 
Veterans Claims Assistance Act, in order 
to determine the nature and etiology of 
any currently diagnosed back disability.  
If, and only if, such is deemed 
necessary, the veteran's entire claims 
file must be made available to, and be 
reviewed by, the medical examiner and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All appropriate 
tests, studies, and x-rays should be 
accomplished.  All clinical findings 
should be reported in detail.  

Following the examination of the veteran 
and review of his pertinent medical 
history, to include his service medical 
records, prior medical findings, and 
prior medical recordings of the veteran's 
assertions, the medical examiner should 
offer an opinion as to whether the 
currently diagnosed back disorder is at 
least as likely as not related, in any 
way, to the veteran's active military 
service.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 5107 (West 
1991 & Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority.  In so doing, the RO 
must carefully weigh the evidence, after 
determining the probative weight and 
credibility of each item of evidence.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument within the 
appropriate time period on the matter the Board has remanded.  
See  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



